             PE wHtT"HsAD Document 6
         wA1:20-cv-01087-KWR-KK
C\f\WoNlCase                                                                            tllt5 lzozo
                                                                Filed 11/19/20 Page 1 of 4


     P\0",'niill
                                                                       rcl
                                       :Lr\t r-r,Nmr r: fiAfES r: r(*t? cntail1
     v(                                    Fo/ rbtED*itrG (ao,rel aF tUEw tVlE"tt{a
 {iqo1u,f UAe(r$ , €J,+i                                        A\a (vTo"ootag'z kwn/ kK
       n   e-teildff.*'"|S                                                    F"'II.EI}
                                                                                UNITED STATES DIS'TR'CT COURT
                                                                                 ALBUeUi,:ECt.j i*, i r l :i,,ri MEXICO

                                                                                 .':   ._:   Nov   I g 202t
                                       Am        lc l)l   Tc f Hot,/ rrturur*rlh[K?f]E,1s
                A      Clo*yka Whflt l,,_Q.q:cl H** ( t,gtrt
                                                                              /ht      o,,d&_
    |c nak l,.y,,o#tll.                 d*y f,haw Cd,*4,t ,
                                                                        7   a&4t L*,rtlr,kE,        lt
    r'f f,sr6''' i'r-d ("*r, t
                                 ly   ,hc,   r                     j'
 ThU T f€(lew {t-
                                                   71nt,#Looo
                                                                        3* ,* *.4 1;/*t k
                                             *'n
                                                   /  ('r*:'d :*:c/kr
 9au;y+r fs A ai{J                                                              N,a(   r{    )o
                                        {c       het ,p wte
       pviso     n r Auot it            {o hv o::,j.r:1*'r,
                                                             Srr g/r,,r1           ttviutg raers
"n
T.^'u;':
         *:                -ruJ#: yfri;
                     l: :t                                                                       r,,u.,, n,


                I 7X l, *' j :,,
r
                            i!   i wf" l:'                   r,.
:.^ o!:"
tr1 fr'vt'' - r r  r
                                        ;,1,"
                                                                    u n, *
                                                                                                   u   *   *
                                  outeE ,uar t,rtc*,'@'elfr j,r+e
                                                             re/76/ a
                                                                               k       &4a,nlo,r,
v'ttht4S o{                                 hq.t otbr
             fayrng -L ,toutd &e alav f r' yak'e
at r+c"'/ tk wwLt tqa                             palx*r'k
                         v\c Tfrvtrvt{.urr,
    v ft*, u**&h/ fi$_zr
      Case 1:20-cv-01087-KWR-KK Document 6 Filed 11/19/20 Page 2 of 4
       Case 1:20-cv-01-087-KWR-KK Document 5 Filed LtlLOlZO Page 1, of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CLAYTON WADE WHITEHEAD,

                 Plaintifl

vs.                                                    No. CV 20-001087 KWR/KK

TIMOTHY GARCIA, et al.,

                 Defendants.

                        ORDER GRANTING LEAYE TO PROCEED
                            PURSUANT TO 28 U.S.C.8 1915ft).
                       AND TO MAKE PAYMENTS OR SHOW CAUSE

       This matter is before the Court on the Prisoner's Motion and Affidavit for Leave to Proceed

Pursuant to 28 U.S.C. $      l9l5 filed by Plaintiff Clayton   Wade Whitehead. (Doc.    2).   Based on

analysis of his Prisoner's Motion and the inmate account statement (Docs.       2,4),the Court grants

Plaintiff leave to proceed under 28 U.S.C. $ 1915(a) and (b). Because the Court grants the

application, the filing fee for this civil rights complaint is $350.00. Pursuant to $ 1915(b)(1),

Plaintiff is required to make installment payments until the full amount of the filing fee is paid.

       Plaintiffs inmate account statement shows total deposits over the six-month period

preceding filing in the amount      of $1,196.30 and   average monthly deposits     in the amount of

$199.38. (Doc.   4). Analyzing Plaintiff   s inmate account statement (Doc. 4) under    $ 1915(bxl),

the Court finds that Plaintiff owes an initial partial payment of $39.88 (20% of $199.38).            If
Plaintiff fails to make a payment by the designated deadline or show cause why such payment

should be excused, the civil rights complaint may be dismissed without fuither notice.

       IT IS THEREFORE ORDERED that the Prisoner's Motion                and   Affidavit for Leave to

Proceed Pursuant to 28 U.S.C.      $ 1915 filed by Plaintiff Clayton Wade Whitehead (Doc. 2)          is

GRANTED;
      Case
       case1:20-cv-01087-KWR-KK   Document 65 Filed
             1:20-cv-01087-KWR-KKDocument     Filed 11/19/20 Page23ofof24
                                                    LLlrol2o page



        IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, plaintiff

send to the Clerk an   initial partial payment of $39.88 or show cause why payment should     be

excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two copies

of this Order, and that Plaintiffmake the necessary arrangements to affach one copy of this Order

to the check in the $39.88 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $39.83 initial partial fee, plaintiff

make monthly payments of twenty per cent (20%) of the preceding month's
                                                                        income credited to his

account or show cause why the designated payments should be excused.




                                      TINITED STATES MAGISTRATE ruDGE
Case 1:20-cv-01087-KWR-KK Document 6 Filed 11/19/20 Page 4 of 4

                                                                                               D-
                                                                                               6-A-
                                                                                                                 (
                                                                                              \i_          Lh l
                                                                                               Ss:
                                                                                                t-
                                                                                                   \!r:
                                                  ,*ro,                                       i i,'t
                                                                                              ..I

                                                                                             *{l
                                                                                                          f,t
                                                                                                           5*

                                                                                                          in-   ,I
                                         .\
                                         P
                                                                               - *ki
                                      Fp #

                                         r|-+2.
                                     \-Lts==
                                         --
                                                    i$l'                    C'\P-


                                                                            59-
                                                                            ;irm
                                                                            Btn
                                                                                 dt
                                                                           >2'!a^\
                                                                            Et                            t( ft&
                                                                                                          S
                                                                                                          O-
                                                                                                             D(
                                                           =
                                                                           -f;3m
                                   qE e E=*       sH#                         =-                                0.
                                                                                                                :
                                   it,H> . .''BE
                                         $* iilS eE;v
                                                 9do
                                   $i    N
                                   :$ \,{ {
                                            ?- 5 -+ '\
                                                 H+            c)
                                                                       -
                                                                       _,
                                                                               -t
                                                                                     qa-


                                                                                      r&.

                                   h.-               T         ,+1                     "a&
                                   'f^(-)\\E
                                   .a               {5
                                                                     T/\
                                                                     {*q
                                     titin   >E-
                                             {,s{i
                                    ==d FS \ tf\
                                    rNrlH
                                    =-rL
                                             .4            r                          -b'


                                    ;effl
                                    -}\
                                                                     U
                                                                     *A
                                    -\                               *t
                                                           6         !*
                                    =ut                               r\
                                                                      {,t
                                                                     .*1
                                              {                      fir
                                                                     n
                                                                     --t
                                                                         ffi
                                                                           g H*H
                                                                             @
                                                                                Een
                                                                                #n* Od
                                                                                33 e>!
                                                                                EB Lm
                                                                                X6#i
                                                                                                           h
                                                                                (E                 IQJ     -
